No opinion. Held, (1) the act of the legislature under which the claims of the plaintiff are made is constitutional; (2) the claims of $60.60, and interest thereon from the 1st day of June, 1883, and of $71.42, and interest thereon from the 1st day of June, 1884, are barred by the statute of limitations; (3) the plaintiff is entitled to recover the claims not so barred mentioned in the first question stated in the submission, with interest thereon from the several dates mentioned in said questions, and judgment therefor is ordered for the plaintiff against defendant, with costs. The formula of the judgment may be settled before Hardin, P. J., upon five days’ notice.